               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 1 of 19




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION
__________________________________________
                                           )
CIRCUITLIFE, LLC,                          )
                                           )
      Plaintiff,                           )
                                           )
                                                               5:21-cv-000549
              v.                           ) Civil Action No. ____________
                                           )
PERCUSSIONAIRE CORP., and                  )
MARK BAILLIE,                              ) JURY TRIAL DEMANDED
                                           )
      Defendants.                          )
__________________________________________)

                                                 COMPLAINT

         Plaintiff CircuitLife, LLC hereby alleges for its complaint against Defendants Percussionaire

Corporation and Mark Baillie (“Defendants”) as follows:

                                                INTRODUCTION

         After substantial time, expense, and effort involving research, development, and testing,

CircuitLife, a medical device manufacturer located in San Antonio, Texas, is preparing to launch its

innovative breathing circuits into the marketplace. The breathing circuits attach to ventilator

devices, which are used in the treatment of acute and/or chronic respiratory illnesses. CircuitLife’s

breathing circuits are designed to be used exclusively with ventilator devices manufactured by the

defendant Percussionaire Corporation.

         Rather than engage in fair competition, Percussionaire has embarked on a campaign

involving false advertising and unfair competition intended to sabotage the reputation of CircuitLife

and its products, and to scare customers away from using CircuitLife products. Specifically,

Percussionaire has issued a series of notices to its customers (and prospective customers of




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                    -1-
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 2 of 19




CircuitLife) containing egregious, false and misleading statements to the effect that the CircuitLife

breathing circuits are unsafe, untested, and compromise the ventilator itself (which costs several

thousands of dollars). As a start-up company in the healthcare field, these false and misleading

statements about the safety and efficacy of CircuitLife’s products are causing CircuitLife

tremendous irreparable and actual injury, as well as having a detrimental impact on the public

interest in having accurate information on health and respiratory care options.

         As explained herein, Percussionaire is aware of the unique expertise of CircuitLife’s

principal, Dr. Adel Bougatef, and has made every effort to prevent him from fairly competing with

Percussionaire. Defendants’ actions described herein are intentional and in bad faith, and they are

likely to continue unless enjoined by this Court.

                                           NATURE OF THE CASE

         1.      CircuitLife brings this action seeking monetary damages, corrective advertising,

injunctive relief, and other relief based on Percussionaire and its President and CEO Mark

Baillie’s false and misleading advertising and unfair competition in violation of the Lanham Act, 15

U.S.C. §§ 1051, et seq. CircuitLife also alleges claims for business disparagement, tortious

interference with prospective business relations, injurious falsehood, and unfair competition under

Texas law.

                                                THE PARTIES

         2.      Plaintiff CircuitLife is a Delaware limited liability company with its principal place of

business at 610 E Market Street, #3007, San Antonio, Texas 78205.

         3.      Defendant Percussionaire Corporation is a Delaware corporation with a place of

business at 130 McGhee Road, Suite 109, Sandpoint, Idaho 83864.

         4.      Defendant Mark Baillie is an individual who, on information and belief, resides in or



US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                    -2-
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 3 of 19




near Sandpoint, Idaho.         He is the President and CEO of Percussionaire. Mr. Baillie personally

signed the notices described herein, and otherwise authorized and participated in the wrongful acts

that are the subject of this lawsuit.

                                       JURISDICTION AND VENUE

         5.      This action arises under the Lanham Act, 15 U.S.C. §§ 1051, et. seq. This Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331 and 1367.

         6.      Personal jurisdiction is proper in this district because Defendants have intentionally

committed tortious acts within this district causing injury to CircuitLife within this judicial district.

The claims asserted herein arise out of Defendants’ contacts with the State of Texas and this judicial

district.

         7.      On information and belief, Defendants sent the False and Misleading Notices (defined

below) to Texas, and to this judicial district, with knowledge that such notices would be read by

parties in this district and cause harm to CircuitLife in this district.

         8.      On information and belief, the False and Misleading Notices were read in Texas, and

in this judicial district, by third parties, including, without limitation, by prospective customers,

medical professionals, and others. Defendants’ False and Misleading Notices have incorrectly

shaped Texans’ view, and others’ view, of CircuitLife and its products.

         9.      The Defendants directed the False and Misleading Notices at the State of Texas and

this judicial district with knowledge it would harm CircuitLife, a resident of this judicial district.

         10.     This created foreseeable, significant, intended effects on Texas and its residents. Thus,

this forum is the location of the tortious act—the locus delicti.

         11.     Further, the actual content of Defendants’ communications within the forum gives rise

to a tortious cause of action here; this alone constitutes purposeful availment by Defendants. By




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                   -3-
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 4 of 19




intentionally sending the False and Misleading Notices here, Defendants have purposefully availed

themselves of the “privilege” of causing consequences and being tried in Texas. Because the

Defendants voluntarily engaged in tortious acts in Texas and made purposeful contacts with Texas,

the exercise of jurisdiction will not offend traditional notions of fair play and substantial justice.

         12.     Venue is also proper within this district pursuant to 28 U.S.C. §1391(b). The False and

Misleading Notices upon which all of CircuitLife’s claims are based were disseminated to persons

within this district and read by persons within this judicial district. Thus, a substantial part of the

events giving rise to CircuitLife’s claims occurred in this district. CircuitLife also resides in this

judicial district, conducts a substantial part of its business in this district, and has been injured in this

district by Defendants’ False and Misleading Notices.

                                                BACKGROUND

     IPV is Used to Treat Patients Suffering from Acute and/or Chronic Respiratory Illnesses

         13.     CircuitLife and Percussionaire manufacture and sell competitive breathing circuits that

attach to Intrapulmonary Percussive Ventilation (IPV) devices manufactured by Percussionaire.

         14.     IPV is a ventilation technique that delivers small bursts of high-flow respiratory gas

into the lung at high rates. This creates a global effect of internal percussion of the lungs, which can

promote clearance of the peripheral bronchial tree.

         15.     IPV therapy is used with patients who suffer from acute and/or chronic respiratory

illnesses, such as asthma, pneumonia, bronchopneumonia, respiratory distress caused by COVID-19,

cystic fibrosis, and neuromuscular diseases with respiratory complications.

         16.     IPV therapy is used (and is often critical) in the treatment of acute respiratory illnesses

in patients of every age group, from infants to the elderly.




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                    -4-
                 Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 5 of 19




           17.   IPV therapy is administered by trained healthcare professionals at healthcare facilities,

such as hospitals, or at a patient’s home. IPV treatments can be continuous, e.g., in intensive care

units, or it can be administered in sessions.

           18.   The IPV ventilators themselves are a significant investment, with the MSRP ranging

from 7,000 – 53,000 dollars per unit. As such, one ventilator may be used among hundreds (or

more) patients in its lifetime, and is often transferred between several patients in a single day (e.g., in

a hospital setting). Though each patient uses its own breathing circuit, it is critical that the breathing

circuit is safe and effective, and does not contaminate the ventilator itself.

                                       CircuitLife and its CL Breathing Circuits

           19.   CircuitLife is a start-up company located in San Antonio, Texas. It manufactures

medical devices dedicated to elevating the standards of care in the management of cardiopulmonary

illness.

           20.   CircuitLife is led by Dr. Adel Bougatef, MD PhD, a world-renowned expert in the field

of respiratory medicine. Prior to CircuitLife, Dr. Bougatef served as: Clinical Director of the

Neonatal Intensive Care at the Academic Children’s Hospital in Brussels, Belgium; and a Professor

of Pediatrics at the Free University of Brussels. He was also a former President of Defendant

Percussionaire, as discussed in more detail below.

           21.   Dr. Bougatef has been using IPV therapy with his patients for decades, and has

dedicated his life’s work to research and innovation in this field.

           22.   Under Dr. Bougatef’s direction and guidance, CircuitLife developed, and is currently

selling two state of the art breathing circuits: the CLT-210 and the CLV-213 (the “CL Breathing

Circuits”). The CL Breathing Circuits are designed to be used exclusively with IPV ventilators

manufactured by Percussionaire. The CLT-210 is designed to be used with Percussionaire’s IPV-1C




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                     -5-
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 6 of 19




and IPV-2C ventilators, and the Impulsator device, the CLV-213, is designed to be used with

Percussionaire’s VDR-4 ventilator.

         23.     Dr. Bougatef has been using Percussionaire ventilators with his patients since 1986,

after meeting Percussionaire’s founder, Dr. Forrest Bird, at a conference involving state of the art

mechanical ventilators. Over the years, Dr. Bird (now deceased) and Dr. Bougatef formed a

friendship, and Dr. Bougatef essentially became Dr. Bird’s trusted colleague.

         24.     Dr. Bougatef’s unparalleled expertise in the field of IPV, and acute knowledge with

respect to the workings of the Percussionaire ventilators specifically, led him to collaborate with Dr.

Bird, and to become a guest lecturer and educator for Percussionaire for over ten years. In 2011, Dr.

Bird persuaded Dr. Bougatef to move his family from Belgium to Idaho to serve as Percussionaire’s

President.

         25.     Dr. Bougatef served as Percussionaire’s President for nearly two years. Since then, he

has continued to use Percussionaire ventilators with his patients, and he has remained dedicated to

improving upon the quality of IPV technology.

         26.     The CL Breathing Circuits created by CircuitLife are an alternative to the breathing

circuits manufactured by Percussionaire. CircuitLife believes its CL Breathing Circuits are a

superior alternative to Percussionaire’s circuits. On information belief, no other parties offer an

alternative breathing circuit that is compatible with Percussionaire’s ventilators. Thus, the Parties

are direct competitors.

                                                The Prior Lawsuit

         27.     In 2013, Dr. Bougatef and Percussionaire parted ways and he was no longer serving as

Percussionaire’s President.




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                      -6-
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 7 of 19




         28.     Significantly, Percussionaire’s Board of Directors asked Dr. Bougatef to remain

involved with company, in a newly created role at the “Bird Institute” in which Dr. Bougatef would

work on regulatory compliance and scientific advancement of IPV technology.

         29.     After the negotiations for the Bird Institute fell apart, Percussionaire filed a lawsuit

against Dr. Bougatef and his wife (the “Prior Lawsuit”). The Prior Lawsuit was dismissed in 2016

pursuant to a confidential settlement agreement. The terms of that agreement are not at issue in this

lawsuit.

       The Safety and Efficacy of the CL Breathing Circuits Has Been Tested and Validated

         30.     In the years that have transpired since the resolution of the Idaho Lawsuit, CircuitLife

has been researching, developing, and testing the CL Breathing Circuits. The CL Breathing Circuits

were developed in collaboration with a well-known and decorated, certified medical device design

company, with input from parties who care for patients and recognize the need for improvement in

care for patients in need of IPV therapy.

         31.     CircuitLife maintains a Quality Management System (QMS) for the CL Breathing

Circuits, and has attained ISO 13485-2016 certification for both of the CL Breathing Circuits.

         32.     There is also a Device History File (DHF) for each of the two CL Breathing Circuits

which meets all regulatory requirements and regulations. The DHF includes risk management and

analysis, biocompatibility testing, human factors and usability testing, engineering design

verifications and validations, shelf-life and environmental testing, and clinical evaluation reports.

CircuitLife’s development and maintenance of such history files allowed it to become CE certified

by Dekra (notified body ID number 0344). Each CL Breathing Circuit has a label displaying the CE

certification.




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                   -7-
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 8 of 19




         33.     The CL Circuits are also registered with the FDA. The associated technical files for

CL Breathing Circuits comply with all FDA requirements (though FDA approval is not required for

products of this nature). CircuitLife also followed FDA recommendations by utilizing a third-party

certified laboratory to: (a) perform all FDA required biocompatibility testing, which, culminated in a

toxicology report demonstrating the safety of both CL Breathing Circuits; and (b) develop and

validate cleaning and disinfection protocols.

         34.     The Usability & Human Factor validation studies conducted by CircuitLife

demonstrate both the safety and efficacy of the CL Breathing Circuits during use with Percussionaire

Ventilators.

         35.     CircuitLife believes that its CL Breathing Circuits are superior to those offered by

Percussionaire. For example, the CL Breathing Circuits are more durable than Percussionaire’s

circuits, and the CL Breathing Circuits also have better humidification of the gas delivered to the

patient airways making it more comfortable to breathe (as opposed to dry air).

         36.     With its testing and desired certifications complete, CircuitLife is now in the process of

marketing and selling its CL Breathing Circuits to distributors.

                                    Percussionaire’s False and Misleading Notices

         37.     Rather than endure fair competition with its own circuits (which it has never had to do

in the past), Percussionaire set out to sabotage the CL Breathing Circuits and CircuitLife’s reputation

in the marketplace by issuing the following False and Misleading Notices to its customers.

         A.       The March Notice

         38.     On March 12, 2021, Percussionaire issued an “Advisory Notice” to its customers (a

copy of which is attached hereto as Exhibit A (the “March Notice”). Following a caution symbol and




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                    -8-
                   Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 9 of 19




the words “WARNING!” in bold, red font, the March Notice falsely and/or misleadingly states the

following in regard to the CL Breathing Circuits:

                   That such breathing circuits are “deceptively advertised as compatible with
                    Percussionaire ® ventilators;

                   That such breathing circuits “put[] the patient at risk”;

                   That such breathing circuits are “non-conforming”; and

                   That such breathing circuits “fall short of quality standards and could possibly
                    cause a customer’s product to malfunction as well as cause serious safety
                    issues.”

         39.       The March Notice also states in several places that use of the CL Breathing Circuits

with any Percussionaire ventilator system “immediately voids the warranty for the device.”

         40.       The March Notice concludes with the admonition, in bold, black and red font:

                                     Do NOT use!
         41.       On information and belief, Defendants caused the March Notice to be sent to

distributors, hospitals, and healthcare professionals, including but not limited to persons/entities

located in San Antonio.

         42.       On information and belief, potential distributors of the CL Breathing Circuits, as well

as hospitals and healthcare professionals, received the March Notice, including, but not limited to,

hospitals and healthcare professionals located in San Antonio.

         43.       The March Notice was false, misleading, and reckless; it was also issued in bad faith.

Percussionaire’s clear objective was to scare its customers into believing that the competing CL

Breathing Circuits are unsafe and that, if its customers dared to use those breathing circuits, they will

lose the warranty on the ventilator itself.

         B.         The May Notice




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                     -9-
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 10 of 19




         44.       Just two months later, on May 10, 2021, Percussionaire issued a “Field Safety Notice”

to its customers, signed by its President and CEO, Defendant Mark Baillie, a copy of which is

attached hereto as Exhibit B (the “May Notice” and, together with the March Notice, the “False and

Misleading Notices”). The May Notice contains more egregious, false and/or misleading statements

in relation to the CL Breathing Circuits.

         45.       The May Notices included statements such as:

                   there is no “clinical evidence the breathing circuits are safe and effective;”

                   the “safety and efficacy has not been established for the use with any
                    Percussionaire ventilators;”

                   the CL Breathing Circuits have a “‘moisturizer’ which effectively is a nebulizer”
                    and this was “another tactic to mislead the F.D.A. and avoid the need to submit
                    the device and manufacturing facility for review;”

                   “patient safety concerns have been raised by physicians and clinicians;”

                   Safety validation has not been performed;

                   “The CLT-210 can be incorrectly connected to the ventilator which may cause
                    risk and harm to the patient;” and

                   Percussionaire breathing circuits are “categorized as a class II product,” whereas
                    “CircuitLife registered as a Class 1 facility.”

         46.       The May Notice also implies that CircuitLife has somehow committed trademark

infringement by using Percussionaire’s trademarks “without permission or authority from the

company.”

         47.       On information and belief, Defendants caused the May Notice to be sent to

distributors, hospitals, and healthcare professionals, including persons/entities located in San

Antonio.

         48.       As a result of the False and Misleading Notices described above, CircuitLife has been




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                    - 10 -
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 11 of 19




operating in a state of damage control, trying to salvage its prospective business relationships,

reputation and goodwill before it is beyond repair.

         49.     Indeed, a major distributor, who had agreed in principle to start distributing the CL

Breathing Circuits, has indicated it cannot move forward with any distribution agreement until the

claims in the False and Misleading Notices are dispelled or retracted.

                                  CircuitLife is Suffering Irreparable Harm

         50.     Defendants’ actions described above have damaged and irreparably injured and, if

permitted to continue, will further damage and irreparably injure, CircuitLife’s reputation and

goodwill.

         51.     CircuitLife’s reputation and goodwill are critical to its business dealings with at least

three different populations—distributors of the CL Breathing Circuits, healthcare administrators, and

potential patients.

         52.     Defendants’ unlawful conduct has eroded CircuitLife’s reputation and goodwill with

potential distributors and IPV administrators by, among other things, creating a false impression that

CircuitLife’s breathing circuits “put[] the patient at risk.”

         53.     Because the CL Breathing Circuits work only with ventilators manufactured by

Percussionaire, Percussionaire’s distributors and customers for its IPV-1C, IPV-2C and VDR-4

ventilators and compatible circuits are CircuitLife’s potential (or actual) distributors and customers.

         54.     Given the direct competition between the parties, Defendants’ false, misleading, and

deceptive advertising claims and omissions necessarily, presumptively, and irreparably injure

CircuitLife.

         55.     Given the widespread and serious nature of Defendants’ intentional false and

misleading advertising campaign, this is an exceptional case within the meaning of 15 U.S.C.




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                   - 11 -
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 12 of 19




§ 1117.

         56.     CircuitLife has no adequate remedy at law that will compensate it fully for the

continuing and irreparable harm and damages it has suffered and will continue to suffer if the

wrongful conduct of Defendants is not enjoined and corrective advertising is not disseminated.

CircuitLife has suffered irreparable harm to its goodwill, and it will continue to suffer such harm

absent such relief.

                                        FIRST CLAIM FOR RELIEF

                                  False Advertising Under Section 43(a)
                                  of the Lanham Act, 15 U.S.C. § 1125(a)

         57.     CircuitLife repeats and realleges herein each and every allegation set forth in

paragraphs 1 through 56 of this Complaint.

         58.     Percussionaire advertises, promotes, and sells its IPV ventilators and compatible

circuits in interstate commerce.

         59.     On information and belief, the False and Misleading Notices were disseminated in

interstate commerce by Percussionaire and Mr. Baillie.

         60.     Mr. Baillie personally signed the May Notice.

         61.     Defendants’ False and Misleading Notices misrepresent the nature, characteristics, and

quality of the CL Breathing Circuits.

         62.     Defendants’ False and Misleading Notices have actually deceived and/or are likely to

deceive a substantial portion of the targeted audience.

         63.     Defendants’ False and Misleading Notices are material to, and likely to influence,

purchasing decisions.

         64.     The actions of Defendants described above have at all times relevant to this action




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                  - 12 -
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 13 of 19




been willful and intentional.

         65.     As a direct and proximate result of the actions of Defendants alleged above,

CircuitLife has been irreparably harmed and damaged and will continue to be irreparably harmed

and damaged, including through lost revenue and harm to their goodwill and reputation.

         66.     Defendants’ acts complained of herein amount to false advertising in violation of

Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. §1125(a)(1)(B).

         67.     Unless enjoined, Defendants will continue to engage in the above-described unlawful

conduct and will cause additional irreparable injury to CircuitLife for which it has no adequate

remedy at law.

                                      SECOND CLAIM FOR RELIEF

                                            Business Disparagement

         68.     CircuitLife repeats and realleges herein each and every allegation set forth in

paragraphs 1 through 67 of this Complaint.

         69.     Defendants knowingly or recklessly, and without regard to the truth, made and

published materially false and disparaging statements regarding the CL Breathing Circuits.

         70.     Defendants lacked privilege or justification to make or publish these false and

disparaging statements.

         71.     The statements were disparaging because, among other reasons, they created the false

impression that the CL Breathing Circuits are not safe to use and that CircuitLife is trying to deceive

its customers and/or the FDA.

         72.     As a direct and proximate result of Defendants’ conduct, CircuitLife has suffered

actual damage to its reputation and to its actual and prospective business relations, as well as other

losses that it is entitled to recover at trial.




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                    - 13 -
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 14 of 19




         73.     Defendants’ acts complained of herein constitute business disparagement in violation

of Texas common law.

         74.     Furthermore, Defendants’ conduct was committed intentionally, knowingly, and with

callous disregard of CircuitLife’s legitimate rights, and thus CircuitLife is entitled to and seeks

exemplary damages in an amount not less than the maximum amount permitted by applicable law.

                                       THIRD CLAIM FOR RELIEF

                      Tortious Interference with Prospective Business Relations

         75.     CircuitLife repeats and realleges herein each and every allegation set forth in

paragraphs 1 through 73 of this Complaint.

         76.     Defendants were aware of the prospective business relationships between CircuitLife

and its prospective distributors.

         77.     Defendants were aware that CircuitLife was in discussions with these prospective

customers in relation to the distribution of the CL Breathing Circuits.

         78.     Notwithstanding its actual awareness of these prospective business relationships,

Defendants made and published false and disparaging statements regarding CircuitLife and the CL

Breathing Circuits, with the conscious desire to prevent the fruition of these prospective business

relationships.

         79.     Defendants made these statements with knowledge of their falsity, or recklessly, and

without regard to the truth.

         80.     Defendants lacked privilege or justification to make these false and disparaging

statements, and Defendants’ conduct directly and proximately caused injury to CircuitLife.

Accordingly, Defendants’ conduct was independently tortious.




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                 - 14 -
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 15 of 19




         81.     Defendant lacked privilege or justification to interfere in these prospective business

relationships.

         82.     Absent Defendants’ interference, CircuitLife likely would have entered into profitable

business relationships with these prospective customers.

         83.     As a direct and proximate result of Defendants’ conduct, CircuitLife has suffered

actual damage to its reputation and to its actual and prospective business relations, as well as other

losses that it is entitled to recover at trial.

         84.     Defendants’ acts complained of herein amount to tortious interference with prospective

business relations in violation of Texas common law.

         85.     Furthermore, Defendants’ conduct was committed intentionally, knowingly, and with

callous disregard of CircuitLife’s legitimate rights, and CircuitLife is entitled to and seeks exemplary

damages in an amount not less than the maximum amount permitted by applicable law.

                                      FOURTH CLAIM FOR RELIEF

                                                Injurious Falsehood

         86.     CircuitLife repeats and realleges herein each and every allegation set forth in

paragraphs 1 through 85 of this Complaint.

         87.     Defendants communicated the False and Misleading Notices to third parties, i.e.,

customers and/or prospective customers of CircuitLife.

         88.     The False and Misleading Notices contained several false statements concerning

CircuitLife and/or the CL Breathing Circuits, which have caused CircuitLife actual damage to its

reputation and to its actual and prospective business relations, as well as other losses that it is

entitled to recover at trial.

         89.     Defendants’ acts complained of herein amount to the tort of injurious falsehood in




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                       - 15 -
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 16 of 19




violation of Texas common law.

         90.     Furthermore, Defendants’ conduct was committed intentionally, knowingly, and with

callous disregard of CircuitLife’s legitimate rights, and CircuitLife is entitled to and seeks exemplary

damages in an amount not less than the maximum amount permitted by applicable law.

                                        FIFTH CLAIM FOR RELIEF

                                                Unfair Competition

         91.     CircuitLife repeats and realleges herein each and every allegation set forth in

paragraphs 1 through 90 of this Complaint.

         92.     Defendants’ conduct described above constitutes unfair competition under the laws of

the state of Texas.

         93.     Defendants’ conduct is contrary to honest practice in commercial matters and has

interfered and continues to interfere with CircuitLife’s ability to conduct its business.

         94.     The nature of these practices is anticompetitive and injurious to CircuitLife, healthcare

administrators and consumers.

         95.     Defendants’ conduct is independently tortious or unlawful because, as described

above, Defendants knowingly made and published false and disparaging statements regarding

CircuitLife.

         96.     Defendants’ conduct also unreasonably restrains trade and violates the spirit of laws

ensuring fair competition.

         97.     Defendants’ conduct has proximately caused and continues to proximately cause

damages to CircuitLife as described above.

         98.     Defendants’ acts complained of herein amount to unfair competition in violation of

Texas common law.




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                      - 16 -
               Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 17 of 19




         99.     Furthermore, Defendants’ conduct was committed intentionally, knowingly, and with

callous disregard of CircuitLife’s legitimate rights, and thus CircuitLife is entitled to and seeks

exemplary damages in an amount not less than the maximum amount permitted by applicable law.

                                            PRAYER FOR RELIEF

         WHEREFORE, CircuitLife prays that this Court enter judgment in its favor on each claim for

relief set forth above and award it relief including, but not limited to, the following:

         A.       An Order adjudging that Defendants are liable for false and misleading advertising in

violation of Section 43(a) of the Lanham Act;

         B.       A nationwide preliminary and permanent injunction enjoining Defendants and

Percussionaire’s employees, officers, directors, principals, shareholders, subsidiaries, affiliates,

agents, related companies, licensees, assigns, and successors, and all persons in active concert or

participation with any of them, from engaging in any of the false and misleading advertising

practices challenged in this Complaint, and directing all such parties to remove and/or cause to be

removed from public display all false and misleading statements;

         C.       An Order directing Defendants to disseminate advertising to correct the harm done to

consumers and CircuitLife by Defendants’ false and misleading advertising practices challenged in

this Complaint, as well as an award of damages sufficient to compensate CircuitLife for a corrective

advertising campaign to rectify Defendants’ illicit acts and counteract public concern;

         D.       An Order directing Defendants to file with this Court and serve on CircuitLife’s

attorneys, thirty (30) days after the date of entry of any injunction, a report in writing and under oath

setting forth in detail the manner and form in which they have complied with the injunction;




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                  - 17 -
              Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 18 of 19




         E.       An Order requiring Defendants to account for and pay to CircuitLife any and all

profits arising from Defendants’ unlawful activities described in this Complaint, and that such profits

be increased in accordance with 15 U.S.C. § 1117 and other applicable laws;

         F.       An Order requiring Defendants to pay CircuitLife’s actual and compensatory

damages caused by Defendants’ unlawful activities described in this Complaint to the fullest extent

permitted by law, and trebling such compensatory damages in accordance with 15 U.S.C. § 1117 and

other applicable laws;

         G.       An Order finding that Defendants’ unlawful conduct constitutes an exceptional case

and requiring Defendants to pay CircuitLife’s costs and attorneys’ fees in an amount to be

determined under 15 U.S.C. § 1117 and other applicable laws;

         H.       An Order awarding CircuitLife post-judgment interest at the maximum legal rate

pursuant to 28 U.S.C. § 1961;

         I.       An Order awarding CircuitLife all costs incurred by them in connection with this

lawsuit pursuant to 28 U.S.C. § 1920;

         J.       Subject to the discretion of the Court, given the egregious and intentional nature of

the conduct alleged herein, and for deterrence purposes, an Order awarding CircuitLife exemplary or

punitive damages; and

         K.       Such other and further relief as the Court may deem appropriate.

                                       DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CircuitLife demands trial by

jury in this action of all issues triable by jury in this matter.




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                  - 18 -
              Case 5:21-cv-00549 Document 1 Filed 06/08/21 Page 19 of 19




Dated: June 7, 2021                                      Respectfully submitted,

                                                         /s/ J. Daniel Harkins

                                                         J. Daniel Harkins (Texas Bar No. 09008990)
                                                         Ryan Borelo (Texas Bar No. 24118813)
                                                         DYKEMA GOSSETT PLLC
                                                         112 E. Pecan Street, Suite 1800
                                                         San Antonio, Texas 78205
                                                         Tel: (210) 554-5500

                                                         Floyd A. Mandell
                                                         Carolyn M. Passen
                                                         Julia L. Mazur
                                                         KATTEN MUCHIN ROSENMAN LLP
                                                         525 West Monroe Street
                                                         Chicago, IL 60661
                                                         floyd.mandell@katten.com
                                                         carolyn.passen@katten.com
                                                         julia.mazur@katten.com

                                                         pro hac vice applications forthcoming

                                                         Attorneys for Plaintiff CircuitLife, LLC




US_149177095v1_387374-00013 6/7/2021 11:10 AM
                                                - 19 -
